OPINION OF THE COURT
Per Curiam.
Respondent, Stanley H. Muss, was admitted to the practice of law in the State of New York by the Second Judicial Department on December 18, 1963. At all times relevant to this *36proceeding, respondent has maintained an office for the practice of law within the First Judicial Department.
Respondent was charged in a multicount indictment filed in Supreme Court, New York County, with, among other crimes, grand larceny in the first degree. On May 10, 1995, he pleaded guilty to two counts of grand larceny in the second degree in violation of Penal Law § 155.40, which are class C felonies under the laws of the State of New York, and on August 13, 1996, was sentenced to a three-year conditional discharge and ordered to pay restitution of $450,000. The indictment describes how respondent and his two codefendants formed limited partnerships as vehicles to enable them to obtain and divert investors’ money for their own use. In the course of their criminal scheme, it was alleged, more than eight million dollars was fraudulently obtained from more than 180 investors.
The Departmental Disciplinary Committee seeks an order striking respondent’s name from the roll of attorneys pursuant to Judiciary Law § 90 (4) (a). Respondent’s conviction constitutes a "felony” under Judiciary Law § 90 (4) (e). Respondent admits his conviction and consents to the relief sought.
Accordingly, the petition of the Departmental Disciplinary Committee should be granted and respondent’s name stricken from the roll of attorneys and counselors-at-law pursuant to Judiciary Law § 90 (4) (b).
Milonas, J. P., Wallace, Kupferman, Tom and Andrias, JJ., concur.
Respondent’s name is stricken from the roll of attorneys and counselors-at-law in the State of New York, effective December 12, 1996.